



Exhibit 10.3


BELLRING BRANDS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT


BELLRING BRANDS, INC. (the “Company”), hereby grants to the individual named
below (the “Optionee”) a Non-Qualified Stock Option (the “Option”) set forth
below, effective on the Date of Grant set forth below, subject to the Optionee
timely executing and delivering to the Company, pursuant to such procedures as
the Company will establish from time to time, this Non-Qualified Stock Option
Agreement (this “Agreement”). The Option shall vest and become exercisable
according to the schedule described below, subject to earlier termination of the
Option, as provided in this Agreement and the terms and conditions of the
BellRing Brands, Inc. 2019 Long-Term Incentive Plan (the “Plan”). Capitalized
terms used but not defined in this Agreement shall have the same definitions as
in the Plan.
Optionee:
Number of Shares:
Exercise Price per Share:
Date of Grant:
Vesting/Exercisability Schedule:
Term: 10 years from Date of Grant


1.Exercise. Optionee may exercise the Vested Option (as such term is defined in
and determined in accordance with Section 2 below) during the Term from time to
time by tendering to the Company (or its designated agent), written notice of
exercise, which will state the number of Shares under the Option to be
exercised, together with the purchase price in either cash or, if the Company so
permits, in Shares at the Fair Market Value. The purchase price and/or any
withholding obligation may be payable through a net or cashless exercise as
permitted by the Company or through such other methods as the Company may
approve in its discretion.
2.Vesting.
(a)    The Option vests and becomes exercisable as set forth above and in
accordance with Sections 2(b), 2(c) and 2(d) below (each such date, a “Vesting
Date” and the portion of the Option that is vested and exercisable following
each such Vesting Date, the “Vested Option”), subject in all cases to applicable
law and Company policy. The Vested Option remains exercisable for its full Term
as set forth above.
(b)    The vesting of each installment of the Option is, in all cases, subject
to the Optionee continuing to be employed by the Company (or an Affiliate or
Parent, if applicable) and, subject to Sections 2(c) and (d), unvested Options
shall be forfeited upon a termination of employment; provided, that such Options
shall not be forfeited in the event that Section 2(d) may cause such Options to
become Vested Options until such time as the vesting provided in Section 2(d)
may no longer occur. The entire Option will become a Vested Option as of the
date of the Optionee’s death or Disability, if such events occur prior to the
applicable Vesting Dates.
(c)    In addition to the accelerated vesting that may occur in connection with
a Change in Control pursuant to Section 6(g) of the Plan, in the event the
Optionee’s employment with the Company or its Affiliates or Parent will
terminate as a result of the Optionee being employed with a Subsidiary of the
Company that is intended to be transferred to an unaffiliated person, and as a
result such Subsidiary will cease to be a part or Affiliate of the Company or
its Parent, and such unaffiliated person or its affiliates does not agree to
assume in writing, on substantially the same terms, the Option and the
obligations hereunder, the entire Option shall become a Vested Option as of
immediately prior to the date such transfer is consummated and otherwise treated
in accordance with the Agreement, the Plan and Section 409A of the Code.
(d)    For purposes of applying Section 6(g) of the Plan to this Agreement, an
Optionee’s employment will be deemed to have been terminated “in connection
with” a Change in Control if such termination occurs during the three (3) month
period prior to the Change in Control Date or during the twenty-four (24) month
period beginning on the Change in Control Date. If the termination occurs during
the three (3) month period prior to the Change in Control Date and vesting
occurs due to the application of Section 6(g) of the Plan, the Change in Control
Date shall be a Vesting Date. “Change in Control Date” is defined as (i) the
date on which the event described in Sections 2(g)(i)-(iv) of the Plan is
consummated, or (ii) the date on which the liquidation or dissolution described
in Section 2(g)(v) of the Plan commences.


Version Nov 2019

--------------------------------------------------------------------------------




3.Incorporation of the Plan by Reference. The Option awarded pursuant to this
Agreement is granted under, and expressly subject to, the terms and provisions
of the Plan, which terms and provisions are incorporated herein by reference.
The Optionee hereby acknowledges that a copy of the Plan has been made and
remains available to the Optionee.
4.Definition of Cause. For purposes of this Agreement, Cause shall be defined
as: (a) Optionee’s conviction of a crime, the circumstances of which involve
fraud, embezzlement, misappropriation of funds, dishonesty or moral turpitude,
and which is substantially related to the circumstances of Optionee’s duties;
(b) Optionee’s conviction of a crime, the circumstances of which involve federal
or state securities laws; or (c) Optionee’s falsification of Company or
Affiliate records.
5.Compliance with Laws. The grant of the Option and issuance of Shares shall be
subject to and in compliance with all applicable requirements of federal, state
and foreign law with respect to such securities, other law or regulations and
the requirements of any stock exchange or market system upon which the Stock may
then be listed. The Company’s inability to obtain permission or other
authorization from any relevant regulatory body necessary to the lawful issuance
of any Shares shall relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority was not
obtained. As a condition to exercise of the Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto.
6.Governing Law. To the extent federal law does not otherwise control, this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to principles of conflicts of laws. The Optionee shall be solely
responsible to seek advice as to the laws of any jurisdiction to which he or she
may be subject, and participation by the Optionee in the Plan shall be on the
basis of a warranty by the Optionee that he or she may lawfully so participate
without the Company being in breach of the laws of any such jurisdiction.
7.Committee Discretion. This Award has been made pursuant to a determination
made by the Committee. Notwithstanding anything to the contrary herein, the
Committee shall have the authority as set forth in the Plan.
8.No Right to Continued Employment. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company or its
Affiliates or Parent otherwise would have to terminate the employment of the
Optionee at any time for any reason.
9.Entire Agreement. This Agreement and the Plan contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations between the parties with respect to
the subject matter hereof.
10.Not Assignable or Transferable. During the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee. The Option shall not be
assignable or transferable other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Optionee may request
authorization from the Company to assign his or her rights with respect to the
Option granted herein to a trust or custodianship, the beneficiaries of which
may include only the Optionee, the Optionee’s spouse or the Optionee’s lineal
descendants (by blood or adoption), and, if the Company grants such
authorization, the Optionee may assign his or her rights accordingly. In the
event of any such assignment, such trust or custodianship shall be subject to
all the restrictions, obligations, and responsibilities as apply to the Optionee
under the Plan and this Agreement and shall be entitled to all the rights of the
Optionee under the Plan.




2

--------------------------------------------------------------------------------






ACKNOWLEDGED
AND ACCEPTED:
 
BELLRING BRANDS, INC.
 
 
 
 
 
 
By:
 
Optionee
 
Name:
 
 
 
Title:
 
 
 
 
 
Date
 
 
 





3